       Case 2:18-cv-00728-RBS Document 26 Filed 01/09/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES W. SUTTON, III
 THE LAW OFFICES OF JAMES W.
 SUTTON, III, PLLC                                NO. 18-cv-0728(RBS)
                      Plaintiff,

                vs.

 MAGG IO'S FAMOUS PIZZAS, INC.
                      Defendant.

                              STIPULATION FOR DISMISSAL

       Counsel for Plaintiffs James W. Sutton, III and The Law Offices of James W. Sutton, III,

PLLC and Counsel for Defendant Maggio's Famous Pizzas, Inc., stipulate and agree that, in

consideration of the settlement of the above-captioned matter, the above-captioned matter is

hereby dismissed pursuant to Loe. R. Civ. P. 41.1 (b) with prejudice.


 Isl Jodv T Lopez-Jacobs                           Isl Jennif§r R. Hoover
JODY T. LOPEZ-JACOBS                              JENNIFER R. HOOVER
FLITTER MILZ, P.C.                                BENESCH, FRIEDLANDER, COPLAN &
450 N. Narberth Avenue, Suite 101                 ARONOFF, LLP
Narberth, PA 19072                                One Liberty Place
(610) 822-0782                                    1650 Market Street, Suite 3628
Attorney for Plaintiff                            Philadelphia, PA 19103
                                                  (302) 442-7010
                                                  Attorney for Defendant
 Date: January 8, 2019



                                                                             2019




11830466 vl
